COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                §
 ROY ALEXANDER HAYES,                                          No. 08-14-00079-CR
                                                §
                               Appellant,                          Appeal from
                                                §
 v.                                                        Criminal District Court No. 1
                                                §
 THE STATE OF TEXAS,                                         of El Paso County, Texas
                                                §
                               Appellee.                      (TC # 20130D03530)
                                                §

                                MEMORANDUM OPINION

       Roy Alexander Hayes has filed a notice of appeal of the trial court’s order denying his

pretrial motion to suppress evidence.       According to the State, the trial court executed a

Certification of Defendant’s Right to Appeal on March 13, 2014. The State’s motion also asserts

that Appellant has been neither convicted nor sentenced. Neither the Certification of Defendant’s

Right to Appeal nor a judgment of conviction is included in the record on appeal.

       We have no jurisdiction over this interlocutory appeal. Texas permits appeals in a

criminal case only when they are specifically authorized by statute. State ex rel. Lykos v. Fine,

330 S.W.3d 904, 915 (Tex.Crim.App. 2011); Ex parte Apolinar v. State, 820 S.W.2d 792, 794

(Tex.Crim.App. 1991). No such grant exists for a defendant’s direct appeal of an interlocutory

order denying a pretrial motion to suppress.        See Dahlem v. State, 322 S.W.3d 685, 691
(Tex.App.--Fort Worth 2010, pet. ref’d)(no statute or rule permits defendants to appeal

interlocutory orders denying motions to suppress).

       The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. The

State’s second motion for extension of time to file the State’s brief is denied as moot.


August 6, 2014
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)




                                                 2